TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 30, 2017



                                     NO. 03-17-00095-CR


                                 Roger J St. Marie, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal. The trial court’s judgments of conviction for sexual assault in

Counts I and II are affirmed. However, there was error in the judgment of conviction for

stalking in Count III that requires correction. Therefore, the Court modifies that judgment to

reflect that the judgment is for “Count III” and that the “Statute for Offense” is “42.072(a), (b)

Penal Code.” The trial court’s judgment of conviction for stalking in Count III, as modified, is

affirmed.   Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.